fit irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 ofthe code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c j redacted letter final adverse determination under sec_501 c j -no protest letter4038 rev catalog number fj l irs department of the treasury internal_revenue_service p o box cincinnati oh legend b date of incorporation c state x dollars amount dear date date employer id number contact person number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated on bin the state of c you are formed as a sweat equity housing cooperative association as defined in the state ofc's code your precept is to preserve and rehabilitate rural properties ofhistoric value that serve simultaneously as family businesses and family homes your mission is to seek preserve restore and promote these almost extinct hubs of business social and home-life by re-gentrifying these historical structures encouraging a new generation of entrepreneurship and preserving a living legacy to the pioneers and settlers of the state your articles of incorporation also state that dissolution will occur years after the january 1st following incorporation date however the dissolution date may be extended by a majority of director's action of shortened as governed by the state code you attested that you would add to your articles of incorporation the provision that upon dissolution your assets would be distributed exclusively for sec_501 purposes all five of your officers directors are also your board members they are all related and were selected by your secretary your bylaws state that all members including the elected board members shall be entitled to one vote each member shall be entitled to receive a membership certificate which shall be issued by the board each member shall have a possessory interest in one of your cooperative residential units and possessory interest in common with other members of real and personal_property not constituting residential units this possessory interest shall constitute a legal relationship of landlord and tenant between you and each member each member must contribute equally for the buy-in of your stock outlined below for the sweat equity partners committee sepc and advisory committee ac your bylaws state that a sepc shall be formed which will be comprised of all your members who meet the definition of low-income as defined by state law the sepc holds twenty-five percent of your stock and the ac holds seventy-five percent of your stock your sepc and ac committees will include tradespersons volunteers business educators financial advisors etc when we asked about these committees you said the sepc consists of three related board members and the ac contains the remaining related board members your bylaws state that a dividend or distribution of assets among members shall not be made until you dissolve members holding less than eight and four tenths percent initial capital_investment interest at the time of dissolution shall forfeit any interest in tangible_property and distribution of dividends of assets to a member shall be in cash proportional to that member's initial capital_investment percentage in the event a sepc membership is terminated your board shall determine a member's settlement based on the member's sweat equity contribution the real_estate you own shall be taxed in your name and each member shall pay their proportionate share of the tax the share they pay will be computed by taking the total real_estate tax due multiplied by the percentage of each member's initial capitalization as set forth in your bylaws you are set up under the guidance of a specific section of the state of c' s code your focus is on re gentrification of the small town and rural historical structures with above storefront housing you will take possession of a property either by gift or purchase that meets your criteria and you will then rehabilitate it you said the possibility exists that an individual or other entity may wish to gift a specific structure and the land it sits on or gift a physical structure that would need to be moved off-site in order to be rehabilitated your role will be to solicit bids for the restoration renovation or rehabilitation of property then use those bids in support of seeking grants or funding you have not received any donations of property since your inception the intended use of the property restored renovated or rehabilitated would need to include providing housing in the upper story originally the store owner's living quarters the original business portion of the building would be utilized as needed based on consultation with county elected officials township trustees mayors city councils and appointed economic development officials the increased valuation of the properties will also add additional property_tax base to the local governmental entities you will seek funds to restore some of the targeted structures to their former grandeur while at the same time utilizing local labor and contractors all monies raised less other expenses will be allocated to property purchases upgrades rehabilitation and construction for the sweat equity housing cooperative association investors as governed by c's law you will work with the county's elected officials as well as trustees mayors city councils and appointed economic development officials to identify a project or projects that will be of the most benefit to the citizens of the rural portion of the county or the municipalities within the county your initial application stated that all funds you raise less expenses will be given to a local housing authority you also stated that proceeds raised and donated to a local housing authority will not only serve to establish rural housing but rehabilitated storefronts will hopefully provide new business opportunities when we asked about this you said that this statement is not accurate and you can find no written references in your application to these statements rather you state that money raised will be allocated to property purchases upgrades rehabilitation and construction for the sweat equity housing cooperative investors as governed by c's law letter rev catalog number 47630w you provided general demographic details for one county in c in which you intend to initially work as well as one city median income level was included but no information on the low or very low income levels of these areas was provided relative to housing you hope to receive funding from a local housing authority the rehabilitation plan shall contain provisions for transfer of stock from the ac to the sepc the transfer of stock shall occur when the rehabilitation plan is completed you further state that the rehabilitation of the targeted structures can be accomplished for less than x dollars each year law sec_501 of the code describes corporations organization and operated exclusively for charitable purposes no part of net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -l a l states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an exempt_organization must serve a public rather than a private interest the organization must establish that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_69_175 1969_1_cb_149 states that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest by providing bus transportation for school children the organization enables the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization serves a private rather than a public interest accordingly it is not exempt from federal_income_tax under sec_501 of the code revrul_71_395 1971_2_cb_22 states that a cooperative art gallery was formed by a group of artists to exhibit and sell their works additional artists were admitted to membership only on approval of existing members all works displayed at the gallery could be purchased by the public and many could also be rented the gallery retained a commission from the sales and rentals to cover its cost of operation in concluding that the art gallery was not entitled to recognition of exempt status the ruling emphasized that the gallery was a vehicle for advancing the careers of its members and for promoting the sale of their work as such it serves the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects letter rev catalog number 47630w in 37_bta_817 affirmed 108_f2d_1010 2nd cir the board_of_tax_appeals considered whether a limited dividend housing corporation organized under new york law was exempt under the predecessor statute to sec_501 of the code the working class tenants owned all the common_stock of the corporation and non-tenants owned the preferred_stock state law declared limited dividend housing corporations to be agencies and instrumentalities of the state such corporations were closely supervised by and conducted projects authorized by the state board_of housing dividends could not exceed a certain percent and stock could not be sold in excess of par_value plus accrued dividends the court held that the organization was not exempt reasoning that it was operated in part for profit even though limited in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the court case 305_f2d_814 4th cir describes a corporation organized by world war ii veterans for the purpose of purchasing a government housing project and converting it to cooperative nonprofit housing for members individuals become members in the housing unit and the number of members was limited to the number of units the court held that the organization did not qualify under sec_501 c of the code because it its activities were of the nature of an economic and private cooperative undertaking the organization did not promote social welfare because it furnished housing to only a certain group of individuals as opposed to the community as a whole it was a public spirited but a private endeavor that only provided incidental public benefit in 222_fsupp_151 e d wash the court held that even a small amount of private_inurement is fatal to a sec_501 exemption application of law in order to qualify for exemption under sec_501 of the code you must be both organized and operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 you are formed for the non-exempt purpose of purchasing or receiving donations of property using grants to fund the rehabilitation of the property with your members holding an equity_interest in those properties although restoring historical property could be a charitable activity the manner in which you are operating is not charitable because you are not operating exclusively for an exempt_purpose as described in sec_1 c -1 c you are not exempt you are also not operated exclusively for exempt purposes if your net_earnings inure in whole or in part to the benefit of private individuals your governing body members are also stock equity holders causing your net_earnings to inure to their benefit because your earnings inure to their benefit you are precluded from exemption as described in sec_1 c -l c an organization does not serve a public rather than a private interest if any of its assets or earnings inure to the benefit of any insiders you are operating for the benefit of your creators who are also all family members which precludes exemption as described in sec_1 c -1 d ii like the organizations described revrul_69_175 and you were formed for the private purposes of your members not for public purposes you have a substantial non-exempt purpose of operating a letter rev catalog number 47630w cooperatively owned property rehabilitation organization which destroys your claim for exemption better business bureau like the organization described in amalgamated housing you have stock which is owned by individuals even though the state supervised the projects it was found to be non-exempt because it was operated in part for profit even though limited you are like the organization that failed to qualify under sec_501 c of the code as described in commissioner v lake forest the purpose of that organization was to purchase a housing project and convert it into a cooperative for members although you do not provide housing for your members you are operating a cooperative with equity rights which primarily benefits a select few individuals who are all related and members of your governing body the fact that the cooperative members are also your board members causes your earnings to inure to their benefit inurement no matter how small the amount precludes tax-exempt status under sec_501 see spokane motorcycle club your position you state that you are a charitable vehicle to enhance the rehabilitation of housing in financially distressed areas and your activities are combatting community deterioration you cited revrul_68_14 which states that a non-profit organization formed to preserve and develop the beauty of a city is exempt under sec_501 c of the code since the effect of its activities is to combat community deterioration and lessen the burdens of government you also cited revrul_70_585 which in situation indicates that an organization which formulates plans for the renewal and rehabilitation of an area of a city where the median income in one section is lower than other sections and the housing is old and deteriorated and which sponsors a renewal project in that area of the city is exempt under sec_501 c of the code this ruling indicates that the amount of private benefit must be incidental to the overall public interest in both nature and quantity in addition you cited revrul_74_587 if financial benefit is derived form an individual's participation in an activity which furthers exempt purposes the benefit may be characterized as merely incidental to the public purposes served this benefit may be a necessary byproduct of an organization's permitted use of the specific individuals as vehicles by which public purposes are serve in this connection an exempt_organization may confer direct financial benefits on people who are not themselves recipients of charity if these activities further public purposes revrul_70_186 this is essentially a weighing test which must be applied to the interest served to weigh the private interest as opposed the public interest and then determine how necessary these private interests are incidental financial benefit accruing to an individual solely because of that person's participation in an activity that furthers the organization's exempt purposes will not affect the organization's exemption the fact that an owner of a recognized historic residence in a depressed area received a loan at a favorable interest rate in order to restore the home may not affect the exemption of the organization providing the loan an arm's length transaction you state that your activities are charitable and the private benefit to sweat equity holders is insignificant and does not exceed your charitable purposes letter rev catalog number 47630w you submitted a copy in pertinent part of the state code of c that discusses these types of cooperatives it indicates that the cooperative association shall establish criteria for the reimbursement of a partner terminating membership in the association in accordance with the partner's sweat equity contribution you also stated that numerous other entities have received exemption for conducting this activity and denying you would not only be in contravention to those rulings but place those organizations in jeopardy our response to your position even if you are conducting some charitable activities that are beneficial to the community or the local_government the manner in which you operate disqualifies you from exemption under sec_501 of the code the charitable activities you may conduct are insubstantial compared to the private benefit and inurement the board members will receive from cooperatively owning the property that will be rehabilitated additional private benefit is received by members upon dissolution when they receive a distribution of their equity held further while you cited numerous instances where precedent demonstrated incidental private benefit you did not provide actual evidence or reasoning as to why the benefits to your members will be incidental to address previous rulings each organization is independently evaluated and each ruling is made on its own merits of those particular facts and circumstances this ruling is not an interpretation that c's code does not allow for charitable entities nor is c's code justification that charitable activities must be present an organization will not necessarily qualify for exemption because it is eligible to participate in a particular state program you said that the private benefit to sweat equity holders is insignificant and does not exceed your charitable purpose however your earnings inure to the benefit of your governing body any amount of inurement is fatal to exemption as discussed above and specifically illustrated in spokane motorcycle club conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 ofthe code because you are not operated exclusively for exempt purposes in addition your earnings inure to the benefit of your governing body members accordingly you do not qualify for exemption under sec_501 lfyou don't agree you have a right to file a protest ifyou don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47630w one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us ifhe or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
